Citation Nr: 1445958	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to an increased (compensable) rating for bilateral hearing loss. 

In 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

The most probative evidence reflects that bilateral hearing loss is manifested by no worse than Level IV hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty
to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

The Veteran was provided VCAA notice in a June 2009 letter, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was provided with VA audiological examinations.  The evidence of record contains service treatment records, post-service VA and private treatment records, VA examination reports, lay statements, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Criteria & Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is assigned a noncompensable rating for bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (using the Maryland CNC) together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 (2013).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).








	(CONTINUED ON NEXT PAGE)


Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Table VII
Percentage evaluation for hearing impairment  (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the puretone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (2013). 

The Veteran was afforded a VA audiology examination in July 2009.  He reported that his hearing was worse since his last VA examination in 2005 and that his hearing loss had significant effects on his occupation as a flight engineer because he has difficulty hearing pilots when flying in the helicopters.  The examiner reviewed the claims file and observed that a VA audiogram in September 2008 revealed mild to moderate high frequency sensorineural hearing loss with excellent/normal word discrimination scores in both ears.  The examiner explained that despite repeated attempts and reinstruction, the current test results were not reliable and not suitable for rating purposes.  The examiner stated that the test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  The examiner added that there was variability in responses to pure-tones of up to 25 decibels with retest (more than could be expected from test-retest variability), the pure-tone and speech results were inconsistent (significantly worse than) with the recent results from September 2008, and the poor speech recognition scores obtained on examination were inconsistent with observed communication abilities and the excellent/normal scores obtained in September 2008 at essentially comparable presentation levels.  

The results of the September 2008 audiology examination are associated with the claims file.  Puretone thresholds, in decibels, were reported as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
45
N/A
40
32
LEFT
10
50
N/A
40
33

Speech recognition scores using the CIDW-22 were reported as 100 percent for the right ear and 96 percent for the left ear.  Inter-test consistency was reported as good bilaterally.

The Board points out that the September 2008 examination was not conducted for disability rating purposes and did not use the Maryland CNC to test speech discrimination.  However, if, for the sake of argument, the Board applied the reported results to Table VI, a puretone threshold average of 32 decibels and a speech discrimination of 100 percent in the right ear results in Level I hearing for that ear.  A puretone threshold average of 33 decibels and a speech discrimination of 96 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.  Similarly, if the Board applied only the puretone threshold averages to Table VIA to obtain a numeric designation of hearing impairment pursuant to 38 C.F.R. § 38 C.F.R. § 4.85, the result is a Level I hearing for each ear, which would result in a noncompenable evaluation under Table VII.
	
In his notice of disagreement with the continued noncompensable rating, the Veteran suggested that the July 2009 VA examiner failed in his "job [] to obtain test results," alleging that the examiner was "pushy and agitated" with him.  

During a January 2012 VA ear conditions examination for a service connection claim for vertigo, physical examination of the external ears, ear canals, and tympanic membranes was reported as normal.

In April 2013, the Veteran testified that he had difficulty performing his job as an aircraft mechanic flight engineer because of his inability to hear the instructions and communicate with the pilots and crew chief, and as a result he had lost his flight status.  He reported that his hearing had gotten worse since the June 2005 audiology examination and since the July 2009 audiology examination.  He also related that his grandchildren constantly yell at him and he has to ask people to speak up.

The Veteran presented for a VA audiology consultation for treatment purposes in January 2014.  (This treatment record was received after the January 2014 Board remand).  He indicated that he obtained his current hearing aid devices over four years earlier, but had since lost them while overseas.  Puretone thresholds, in decibels, were reported as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
70
60
55
49
LEFT
10
35
70
75
48

Speech recognition threshold scores were reported; however, speech discrimination scores using the Maryland CNC were not reported.  The examining audiologist concluded that the Veteran was a good candidate for an update of his current hearing aid amplification as indicated by reported adverse effects of communication difficulty on quality of life.  

Again, the January 2014 audiology consultation was for treatment purposes rather than disability rating purposes.  However, if, for the sake of argument, the Board applied the available results to Table VIA to obtain a numeric designation of hearing impairment based only on puretone threshold average pursuant to 38 C.F.R. § 38 C.F.R. § 4.85(c), a puretone threshold average of 49 decibels for the right ear results in Level III hearing for that ear.  A puretone threshold average of 48 decibels for the left ear results in Level II hearing for that ear.  Under Table VII, a Level III for the right ear combined with a Level II for the left ear results in a noncompensable evaluation.  

However, because the Veteran's right ear hearing loss appears to present an exceptional pattern of impairment based on a puretone threshold of 10 decibels at 1000 Hertz and 70 decibels at 2000 Hertz, the right ear may be evaluated under Table VI or Table VIA, whichever results in the higher numeral.  Because a speech discrimination test was not performed during the January 2014 audiology consultation, the Board does not have enough information to apply the findings to Table VI.  Under Table VIA, a puretone threshold average of 49 decibels for the right ear results in Level III hearing for that ear and is elevated to the next higher Roman numeral, Level IV.  38 C.F.R. § 4.86.  Under Table VII, a Level IV for the right ear combined with a Level II for the left ear results in a noncompensable evaluation.

In January 2014, the Board remanded the claim, in part, to provide the Veteran with an additional VA audiology examination to determine the current nature and severity of his bilateral hearing loss.  The Board had found the July 2009 VA examination report to be incomplete because it did not fully explain whether the inability to obtain valid audiometry scores was due to malingering on the Veteran's part or due to other factors rendering him incapable of participating in valid testing.

In July 2014, the Veteran underwent a VA audiology examination.  The examination report reflects that the Veteran was fully capable of participating in the audiology examination and testing process.  Subjectively, the Veteran reported that his hearing loss had become worse over the years and that he has difficulty hearing his grandkids.  He reported that he was currently employed as an aircraft mechanic after being fired from his previous job serving as a crew chief.

Puretone thresholds, in decibels, were reported as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
70
65
55
50
LEFT
5
30
80
85
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  

Applying the above results to Table VI, a puretone threshold average of 50 decibels and a speech discrimination of 92 percent in the right ear results in Level I hearing for that ear.  A puretone threshold average of 50 decibels and a speech discrimination of 96 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.  38 C.F.R. § 4.85.  Applying the above results for the right ear to Table VIA (based on the recorded puretone threshold of 10 decibels at 1000 Hertz and 70 decibels at 2000 Hertz), a puretone threshold average of 50 results in Level III hearing loss, which is elevated to the next higher Roman numeral, Level IV.  Under Table VII, a Level IV for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.  38 C.F.R. § 4.86.   

During an August 2014 VA compensation and pension examination to evaluate a service-connected psychological disability, the Veteran related that he had worked for the same company since his military retirement in 2005, often traveling overseas, but typically working 40 hours per week.  He stated that he maintained a high level security clearance and often performs many tasks that he used to do when he was on active duty.  He reported that three years earlier he lost his leadership position because he became angry at his first line, young-in-age supervisor and engaged in an altercation.  However, he "is such a good employee [that] his boss want[ed] to keep him."  He indicated that he completed three years of college education in aviation safety.  Reported behavioral observations did not reveal cognitive impairment or deficit.

The Board has considered the medical and lay evidence of record and finds that a compensable rating for bilateral hearing loss is not warranted.

The Board notes that the VA examinations in July 2009 and July 2014 were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  The VA examiners' reports included the reported effects of the Veteran's hearing loss on his daily functioning.  Specifically, the 2009 examiner noted that the Veteran's hearing loss caused difficulty hearing pilots when flying in helicopters at work and the 2014 VA examiner noted that the Veteran complained his hearing loss caused difficulty hearing his grandchildren.  These statements are consistent with his hearing testimony during which he described the extent of the effects of his disability to include difficulty understanding his grandchildren and instructions at work.  Accordingly, the VA examinations provided the requisite information concerning the functional impact of his hearing loss.  In addition, the July 2014 examination included objective examination data in accordance with the requirements set forth in 38 C.F.R. § 4.85(a), and the July 2009 examination report included a detailed explanation as to why objective data were not reported.

In this regard, the Board finds that the July 2009 examiner's explanation regarding the invalid test results are supported by the record.  Both prior to the July 2009 VA audiology examination and after, the Veteran was able to understand audiologists well enough to participate fully in the examinations and produce valid test results.  Moreover, there is no indication from the claims file that the Veteran has any cognitive impairment or deficit that could account for his inability to produce valid test results upon repeated attempts and reinstruction in July 2009.  Based on these findings, the Board reasonably infers that the July 2009 examiner was unable to obtain valid test results due to non-cooperation or malingering on the part of the Veteran.  

The Board acknowledges the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  The findings on examination, including those examinations performed for treatment purposes in September 2008 and January 2014, are more probative than the lay contentions as to the extent of hearing loss.  In this regard, the Board observes that the Veteran's accounts regarding the extent of the impact of his hearing loss on his occupation appear to be inconsistent.  He testified that he lost his flight status as a result of his difficulty hearing; however, during an August 2014 VA compensation and pension examination with a psychologist he stated that he lost his position due to an altercation with his supervisor, but had otherwise worked for the same employer since retirement from military service.

In summary, the most probative evidence indicates that the Veteran's hearing loss falls clearly within the criteria for a noncompensable evaluation for the duration of the claim and that a higher rating is not warranted for any time period.  The most probative evidence reflects that bilateral hearing loss is manifested by no worse than Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  Therefore, the assigned noncompensable rating for bilateral hearing loss is proper throughout the appeal period and a higher rating for bilateral hearing loss is denied.

The Board has considered whether the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115. 

The first of the three elements of an extra-schedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extra-schedular rating).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

If the first element is met, the second element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id. 

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board finds that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Specifically, the degree of the Veteran's hearing loss is capable of measurement and is fully contemplated by the rating criteria at Diagnostic Code 6100.  Moreover, the exceptional pattern of his right ear hearing impairment (a puretone threshold of less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz) is fully contemplated by 38 C.F.R. § 38 C.F.R. § 4.86 and Table VIA.

Even if the Veteran's hearing loss disability was not fully contemplated by the rating criteria at Diagnostic Code 6100, the Board finds that his hearing loss disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  In this case, there is evidence that the Veteran has not been hospitalized for his hearing loss, and there is evidence that his altercation with his supervisor, rather than difficulty hearing, interfered with his employment, resulting in a change in position; otherwise, he has maintained full-time employment since his retirement from military service.  Accordingly, a referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating for bilateral hearing loss, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


